t c summary opinion united_states tax_court timothy a runels and emma valdivieso runels et al petitioners v commissioner of internal revenue respondent docket nos 21450-05s 6848-06s filed date 9395-06s timothy a runels and emma valdivieso runels pro sese chong s hong for respondent dean special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petitions were filed pursuant to sec_7463 the decisions to be entered are not reviewable by any other court and this opinion shall not be 1cases of the following petitioners are consolidated herewith timothy a runels and emma valdivieso docket nos and 9395-06s treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioners’ and federal_income_tax respectively respondent also determined that petitioners are liable for accuracy-related_penalties under sec_6662 of dollar_figure for dollar_figure for and dollar_figure for respondent concedes that the adjustment to petitioners’ gross_receipts for reported on schedule c profit or loss from business should be dollar_figure respondent also concedes that for the schedule c depreciation adjustment should be dollar_figure and for the schedule c adjustments should be dollar_figure for other expenses and dollar_figure for depreciation the self- employment_tax is dollar_figure and the self-employment_tax deduction is dollar_figure petitioners concede as correct the adjustment for rent lease of business property for and the adjustments to schedule f profit or loss from farming for and petitioners presented no evidence or argument with respect to respondent’s adjustments to itemized_deductions for and the court therefore deems the latter adjustments to have been conceded by petitioners see rule b 90_tc_488 87_tc_1 n the issues remaining for decision are whether petitioners had unreported income from self-employment in and had unreported income from dividends and capital_gains in are entitled to business_expense deductions greater than those allowed by respondent for and and are liable for the accuracy-related_penalty under sec_6662 for and background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petitions were filed petitioners resided in oceano california timothy runels mr runels during the years at issue worked days a week for luker framing a subsidiary of j s lumber he was also self-employed in the business of repairing and selling wooden pallets primarily on saturdays and sundays in addition mr runels picked up pallets in the mornings and evenings during the week emma valdivieso runels mrs runels was in the bookkeeping business working for a certified_public_accountant c p a 2the resolution of this issue and the business_expense issues will also resolve the issue of petitioners’ liability for and deductability of self-employment taxes preparing accounts_payable for lenders choice network in she had or years experience mrs runels is aware that businesses and individuals keep books_and_records and receipts petitioners’ federal_income_tax returns for and were chosen for examination tax compliance officer tco carolyn price sent the initial contact letter to petitioners the tco was subsequently contacted by petitioners’ return preparer who held a power_of_attorney poa for eventually the return preparer attended a meeting with the tco but provided a very minimal amount of records ultimately the tco obtained most of petitioners’ bank statements and prepared a bank_deposits analysis to verify petitioners’ income the results of the bank_deposits analysis caused the tco to make an adjustment to petitioners’ gross_receipts for the tco had contact only with petitioners’ return preparer for and not with petitioners petitioners failed to respond to requests from the tco for information for during the initial examination petitioners’ return preparer appeared before the tco without a poa to provide some documentation for after the tco prepared the audit report for petitioners requested and received audit_reconsideration for the year petitioners disagreed with the amounts allowed for depreciation and vehicle expenses the tco prepared a corrected report lowering the adjustments for schedule c other expenses schedule c depreciation and sec_179 expenses and self-employment_tax although no dividends or capital_gains or losses were reported on petitioners’ joint_return for the american funds of the investment_company of america reported in a statement issued to petitioners a capital_gain of dollar_figure and total dividends of dollar_figure for discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioners did not present evidence or argument that they satisfied the requirements of sec_7491 therefore the burden_of_proof does not shift to respondent unreported schedule c gross_receipts sec_6001 requires a taxpayer to maintain sufficient records to allow for the determination of the taxpayer’s correct_tax liability 92_tc_661 if a taxpayer fails to maintain or does not produce adequate books_and_records the commissioner is authorized to reconstruct the taxpayer’s income see sec_446 petzoldt v commissioner supra pincite indirect methods may be used for this purpose 348_us_121 the commissioner’s reconstruction need only be reasonable in light of all the surrounding facts and circumstances petzoldt v commissioner supra pincite 54_tc_1530 the evidence shows that petitioners failed to provide adequate_records to account for the gross_receipts from their pallet sales therefore it was reasonable for the tco to use indirect methods ie the bank_deposits method for and a cash t analysis for to reconstruct petitioners’ gross_receipts bank_deposits constitute prima facie evidence of income 87_tc_74 the bank_deposits method of determining income assumes that all the money deposited into a taxpayer’s bank accounts during a specific period constitutes income taxable to the taxpayer 335_f2d_671 5th cir the commissioner however must take into account any nontaxable source or deductible expense of which he has knowledge id the method employed is not invalidated even if the calculations of the commissioner are not completely correct 96_tc_858 affd 959_f2d_16 2d cir petitioners kept no books of account for their schedule c pallet business records for the pallet business consisted of petitioners’ checkbook invoices for sales of pallets dated for the months of april through date and purchase orders for pallets dated for the months of february march may july and october through december of petitioners reported gross_receipts of dollar_figure on schedule c petitioners’ invoices for sales of pallets for total dollar_figure respondent was unable to determine from petitioners’ records whether they deposited their gross_receipts into their bank accounts he therefore treated the amounts shown on the invoices for sales of pallets as cash that was not deposited to their bank accounts mrs runels testified however that she commingled payments from the pallet business with their personal funds but when mrs runels was asked at trial to identify in her bank records for deposits of any of the amounts shown on the invoices for sales of pallets she was unable to do so petitioners argue that respondent’s bank_deposits analysis was incorrect because it double counted bank_deposits by including bank transfers mrs runels however testified that she conferred with the tco and with counsel for respondent to demonstrate which items were transfers respondent took into consideration the transfers pointed out by petitioners and reduced the adjustment for gross_receipts petitioners argue that the gross_receipts adjustment for even as adjusted for transfers is incorrect because it does not take into consideration deposits of loan repayments from mrs runels’s friend leta edar ms edar and gifts from her father juan l valdivieso mrs runels testified that she also deposited into the bank accounts expense reimbursements from her job of amounts she expended at costco she provided no evidence however other than her own vague testimony that reimbursements by her employer may have been deposited petitioners offered a typewritten statement dated date from mrs runels’s father3 to the effect that he had given petitioners several thousands of dollars in monetary gifts in the year petitioners offered no details as to either the amounts or timing of the alleged gifts or when they were deposited if at all according to mrs runels’s testimony she lent ms edar dollar_figure for which she received no promissory note maintained no written record of repayment and received repayments only in cash for which she never provided a receipt she testified that ms edar still owes me dollar_figure she added that this is just a friend helping a friend 3juan luis valdivieso passed away on date as evidence of the repayments and deposits in petitioners provided copies of atm receipts of deposit dated from date through date totaling dollar_figure with the exception of the deposit in and one deposit for dollar_figure in march of the atm receipts for deposit were for less than dollar_figure only part of the amount of each deposit represents repayment of the loan mrs runels testified but she also testified that she did not keep a record of transactions showing either the dates and amounts of repayments or a current balance when asked how she could use the deposit slips to determine ms edar’s repayments mrs runels replied we’ve just every time she paid me money i just subtracted okay this is how much you owe me from here on out mrs runels’s friend ms edar appeared as a witness and testified regarding the alleged loan but her testimony was not consistent with that of mrs runels ms edar testified that the loan was not made in a lump sum but was in small amounts maybe dollar_figure each time when she needed a truck payment or a rent payment she testified that she made repayments of there big_number here big_number ms edar gave confused testimony about what the outstanding balance of her loan was during the years at issue she first testified that at the end of she still 4because this dollar_figure deposit was in the previous year it would not affect the bank_deposits analysis for owed dollar_figure or dollar_figure she then testified that she owed dollar_figure at the end of changed that to testify that she currently owes dollar_figure and then claimed that she paid back dollar_figure in and owed dollar_figure at the end of even if the court were to accept at face value the testimony of mrs runels and ms edar about the existence of the loan the record provides no basis on which to attribute any particular amount to or as having been repaid or deposited into petitioners’ accounts respondent’s determination of unreported gross_receipts for as revised is sustained the cash t analysis is performed by setting up a table with income items debits on the left side of the t account and expenses credits on the right side of the t account see eg owens v commissioner tcmemo_2001_143 its purpose is to measure a taxpayer’s reported income against personal expenditures to determine whether more was spent than was reported rifkin v commissioner tcmemo_1998_180 affd without published opinion 225_f3d_663 9th cir the implication is that the excess of expenditures over reported income represents unreported income id petitioners failed to respond to requests from the tco for information for during the examination and respondent using the cash t analysis determined that petitioners had unreported gross_receipts of dollar_figure at trial petitioners argued that the analysis was faulty because it failed to take into account an insurance settlement of dollar_figure received in during her testimony mrs runels introduced into evidence a document from interinsurance exchange of the automobile club referencing a date payment to petitioners of dollar_figure for a claim for damage to their dwelling mrs runels explained that the payment was for a claim for our dog flooding our house petitioners argue that the check pretty much covers that extra dollar_figure they say i made petitioners are correct the insurance payment was not included on the income side of respondent’s cash t analysis because they did not inform the tco about the transaction during the examination the court infers without evidence to the contrary that petitioners expended in the insurance settlement of dollar_figure to repair the flood damage to their home since the expenditures_for the flood damage repairs were not included on the expense side of the analysis the exclusion of the insurance settlement payment from the income side of the item failed to affect the analysis because it would be balanced by the additional expenses for repairs petitioners also argued that they had a dollar_figure line of credit available as well as dollar_figure in a savings account as of date but petitioners offered no evidence during the examination or at trial to show whether the dollar_figure was expended during the year for expenses already taken into consideration or how the dollar_figure line of credit was used respondent’s determination of unreported gross_receipts for is sustained dividends and capital_gains in petitioners dispute the dividends and capital_gains determined for the only evidence presented on the issue however was the american funds of the investment_company of america statement to them reporting a capital_gain of dollar_figure and total dividends of dollar_figure for respondent’s determinations on these issues are sustained schedule c expenses sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business generally no deduction is allowed for personal living or family_expenses see sec_262 the taxpayer must show that any claimed business_expenses were incurred primarily for business rather than social reasons see rule a 72_tc_433 to show that the expense was not personal the taxpayer must show that the expense was incurred primarily to benefit his business and there must be a proximate relationship between the claimed expense and the business see walliser v commissioner supra where a taxpayer has established that he has incurred a trade_or_business expense failure to prove the exact amount of the otherwise deductible item may not be fatal generally unless prevented by sec_274 the court may estimate the amount of an expense and allow the deduction to that extent see 255_f2d_128 10th cir affg 27_tc_413 39_f2d_540 2d cir in order for the court to estimate the amount of an expense however the court must have some basis upon which an estimate may be made see 85_tc_731 without such a basis an allowance would amount to unguided largesse see 245_f2d_559 5th cir certain business deductions described in sec_274 are subject_to strict rules of substantiation that supersede the doctrine in cohan v commissioner supra see sec_1_274-5t temporary income_tax regs fed reg date sec_274 provides that no deduction shall be allowed with respect to a any traveling expense including meals_and_lodging away from home b any item related to an activity of a type considered to be entertainment amusement or recreation or c the use of any listed_property as defined in sec_280f unless the taxpayer substantiates certain elements listed_property includes any passenger_automobile sec_280f and any cellular telephone sec_280f to meet the requirements of sec_274 the taxpayer must present adequate_records or sufficient evidence to corroborate his own testimony to establish the amount based on the appropriate measure of the expenditure or use mileage may be used in the case of automobiles the time and place of the expenditure or use the business_purpose of the expenditure or use and the business relationship to the taxpayer of each expenditure or use in the case of an entertainment or gift expense to meet the adequate_records requirements of sec_274 a taxpayer must maintain some form of records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use see sec_1_274-5t temporary income_tax regs fed reg date a contemporaneous log is not required but corroborative evidence to support a taxpayer’s reconstruction of the elements of expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a 5with exceptions not pertinent here a passenger_automobile includes a truck rated at big_number pounds gross vehicle weight or less sec_280f contemporaneous record sec_1_274-5t temporary income_tax regs supra automobile expenses petitioners failed to provide any records relating to their automobile expenses for the pallet business either during the examination or during the reconsideration of the original examination for the tco testified that during the reconsideration of the original examination mr runels advised her that he did not have a vehicle log he was asked to provide something that would show odometer readings for the years under consideration petitioners provided no additional documentation to substantiate business mileage the tco testified that we retraced what he was doing and she allowed an amount that she estimated was the appropriate business use the tco testified that she took the mileage that mr runels traveled for his job adjusted for nondeductible commuting mileage and added an amount for pickup and dropoff of his pallets the tco estimated his business mileage and based depreciation on her estimate of business use in the corrected report issued as a result of the reconsideration of petitioners’ return the tco determined the business use of petitioners’ truck to be percent she reduced the original adjustment to reflect that use petitioners acquired the truck in july of when the truck was placed_in_service as part of the reconsideration of the tco computed an allowable_amount for but made no change to the original adjustment to the return denying any depreciation deduction respondent has conceded that petitioners are entitled to a depreciation deduction of dollar_figure for two months before trial mrs runels sent to respondent’s counsel electronic facsimiles of documents represented to be worksheets recording where mr runels had to be for his job and the pallets he picked up and mileage books we have been keeping since the documentation was ostensibly for november and december of for january of and for about a month before trial petitioners sent to respondent’s counsel copies of work logs for and at trial mr runels testified that the belatedly submitted records of business mileage were reconstructions rather than contemporaneous_records he described them as rough estimates of what we did the court finds that petitioners failed to provide corroborative evidence to support their reconstruction of the elements of use see sec_1_274-5t temporary income_tax regs supra petitioners are entitled to deduct depreciation for as conceded by respondent but have otherwise failed to show that they are entitled to deduct automobile expenses greater than those allowed by respondent other expenses the only other schedule c expenses for which petitioners offered evidence were statements billing for internet service from date through date and cellular telephone service for march through december of petitioners however offered no evidence to show that the expenses were not personal that they were incurred primarily to benefit their business and that there was a proximate relationship between each claimed expense and the business see sec_262 walliser v commissioner supra accuracy-related_penalty sec_7491 imposes on the commissioner the burden of production in any court_proceeding with respect to the liability of any individual for penalties and additions to tax 116_tc_438 trowbridge v commissioner tcmemo_2003_164 affd 378_f3d_432 5th cir in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or addition_to_tax is appropriate higbee v commissioner supra respondent determined that petitioners are liable for accuracy-related_penalties under sec_6662 sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors including negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax see sec_6662 and negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement includes an understatement_of_tax that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id petitioners had a substantial_understatement of tax for since the understatement amount exceeded the greater of percent of the tax required to be shown on the return or dollar_figure petitioners claimed deductions for farm expenses to which they were not entitled and had underreported gross_receipts from their pallet business for petitioners failed to report capital_gains and dividends the only adjustments to which the penalty was applied the court concludes that respondent has produced sufficient evidence to show that the accuracy-related_penalties under sec_6662 are appropriate petitioners have not shown that their underreporting of income and overreporting of deductions were actions taken with reasonable_cause and in good_faith respondent’s determinations of accuracy-related_penalties under sec_6662 for and are sustained to reflect the foregoing decisions will be entered under rule
